              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:19-cr-00087-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                        ORDER
                                )
SHYLEEK VYSHONNE DAVIDSON,      )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as a motion for the production of a sentencing transcript at

the government’s expense [Doc. 103].

      The Defendant pleaded guilty pursuant to a written agreement to one

count of Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a), and using a

firearm during and in relation to a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A)(ii). [Doc. 56]. The Defendant was sentenced on June 22,

2020 to a total term of 120 months’ imprisonment. [Doc. 97]. The Defendant

did not file a direct appeal.

      The Defendant now requests a copy of his sentencing transcript at the

government’s expense. [Doc. 103]. For grounds, the Defendant states that

he is “trying to file a [28 U.S.C. §] 2255 motion.” [Id. at 1].
      The Defendant has failed to demonstrate a particularized need for the

requested documents. See United States v. MacCollom, 426 U.S. 317, 326-

27 (1976) (holding that federal inmates are not entitled to transcripts at

government expense absent some showing of a particularized need); Jones

v. Superintendent, Va. State Farm, 460 F.2d 150, 152 (4th Cir. 1972) (“[A]n

indigent is not entitled to a transcript at government expense without a

showing of the need, merely to comb the record in the hope of discovering

some flaw.”) (citation omitted). Having failed to demonstrate a particularized

need for the requested documents, the Defendant’s motion must be denied.

      IT IS, THEREFORE, ORDERED that the Defendant’s letter, which the

Court construes as a motion for the production of a sentencing transcript at

the government’s expense [Doc. 103], is DENIED.

      IT IS SO ORDERED.
                        Signed: May 24, 2021




                                           2
